           Case 1:18-cv-12325-UA Document 3 Filed 12/29/18 Page 1 of 2
IH-32                                                                                   Rev: 2014-1




                         United States District Court!
                                     for the!
                        Southern District of New York!
                                Related Case Statement!
                                                   !
                                Full Caption of Later Filed Case:

TIMOTHY O’SULLIVAN, DOMENICK
JARED ALAGNA, BRIAN CLARK
ALLDRIDGE, JOANN ALLDRIDGE,
ANDREW CHARLES MAJOR, ASHLEY
MEIKEL MAJOR, A.M.M., A MINOR
CHILD, RONALD ALLDRIDGE,Plaintiff         DIANNA                       Case Number
ALLDRIDGE, TODD ALLDRIDGE,
CHRISTOPHER BRYANT ANDERSON,                           1:18-cv-12325
TAHNEE ANDERSON,           vs. T.A.1, A MINOR

!!
CHILD, T.A.2, A MINOR CHILD, K.A., A
DEUTSCHE BANK AG; DEUTSCHE BANK
MINOR CHILD, ERIC JAMES ATKINSON,
AG, NEW YORK BRANCH HSBC BANK
TRAVIS RYAN BASS, HAROLD C. BASS,
USA, N.A.; HSBC HOLDINGS Plc; HSBC
MARY LOUISE MILTON, ALLEN MILTON,
BANK Plc; HSBC BANK MIDDLE EAST
AARON BASS, ADAM CHRISTOPHER
LIMITED; HSBC NORTH AMERICA
BASS, LISA LAMBERT,             MICHAEL JAMES
HOLDINGS, INC.;DefendantCOMMERZBANK AG;
BELL, MARK HOWARD BEYERS, DENISE
COMMERZBANK AG, NEW YORK
BEYERS, WILLIAM ROBERT                  BIGGS,
                                    FullPlc;
                                         Caption of Earlier Filed Case:
BRANCH; BARCLAYS BANK
GRANT RANSOM BLACKWELL, TERAY
BARCLAYS BANK            Plc, NEW
                   (including          YORKappeals the relevant adversary proceeding)
ANTON BUNDY,          EVAN in      bankruptcy
                                WAYNE       BYLER,
!!
BRANCH; BNP PARIBAS S.A.; BNP
GUILLERMO CASTILLO, WILLIAM M.
PARIBAS,
TIMOTHY
CHINN,
            S.A., NEW YORK
            O’SULLIVAN,
         WALTER         LEMANDOMENICK
                                       BRANCH;
                                    THOMAS, J.
STANDARD
ALAGNA, MILTON CHARTERED
            BRIAN CLARK              BANK;
THOMAS                   COE II,ALLDRIDGE,
                                    HEATHER
STANDARD       CHARTERED             BANK, NEW
NICOLE COE, V.T.C., A MINOR CHARLES
JOANN    ALLDRIDGE,          ANDREW         CHILD,
YORK   BRANCH;
MAJOR, ASHLEY          ROYAL
                        MEIKEL     BANK
                                     MAJOR, OF A.M.M,
QUENTIN     D. COLLINS,         MELIDA      COLLINS,
SCOTLAND
a minor,       N.V.; ROYAL
          RONALD        ALLDRIDGE,  BANKDIANNA
                                            OF
SIERA NICOLE COLLINS, SHAWN
SCOTLAND
ALLDRIDGE, TODDPlc   (n/k/a   NATWEST
                        Plaintiff
                            ALLDRIDGE,                                 Case Number
CHRISTOPHER          ALAN      COLLINS,
MARKETS
CHRISTOPHER  Plc); ROYAL         BANK OFTAHNEE
                      B. ANDERSON,
MICHAEL     ANTHONY          COLLINS, I.C.C.,      A
SCOTLAND
ANDERSON,      Plc   (n/k/a
                T.A.1,        NATWEST
                           a minor, T.A.2,     a       1:17-cv-8709-LTS-GWG
MINOR,    JOSHUA        JONATHON
                           vs.           COOLEY,
MARKETS
minor, K.A.,Plc),    NEWERIC
              aCOOLEY,
                minor,       YORK      BRANCH;
CHRISTINE                      JAYJ.MYRLE
                                       ATKINSON,
!!
CRÉDIT
AGRICOLE
MARY   L.
          AGRICOLE
TRAVIS R. BASS,
FONDREN,
DEUTSCHE      ANNE
              CORPORATE
           MILTON,
                            S.A.;
                          AG; HSBC
                         ALLEN
                                    CRÉDIT
                         HAROLD C. BASS,
               BANK HOLLINGSWORTH   &    BANK USA,
                                      INVESTMENT
                                    MILTON,
FONDREN,
N.A.; HSBC    M.J.F.,
              HOLDINGS    A  MINOR,     ERNESTO
                                 Plc; CORPORATE
                                      HSBC BANK
BANK;
AARON  CRÉDIT
          BASS, ADAMAGRICOLE   C. BASS,
P.
Plc;HERNANDEZ
     HSBC   BANK      III, LAURA
                       MIDDLE         FAY LISA
                                    EAST    LIMITED;
&  INVESTMENT
LAMBERT,     MICHAEL  BANK,  J. NEW
                                  BELL, YORK
                                         MARK H.
HERNANDEZ,
HSBC   NORTH      ERNESTO
                  AMERICA           HERNANDEZ
                                   HOLDINGS,
BRANCH;
BEYERS,     CREDIT        SUISSE      AG;   CREDIT
IV, N.H.,
INC.;     ADENISE
             MINOR, BEYERS,
      COMMERZBANK          ERNESTO
                                AG;
                                        WILLIAM
                                         I.        R.
SUISSE    AG,
BIGGS, DANIEL  NEW       YORK
                      BIVENS,      BRANCH;
                                   GRANT R.      and
HERNANDEZ
COMMERZBANK      II, KADE
                      Defendant
                       AG, NEW LUTHER YORK
BANK   SADERAT
BLACKWELL,       TERAY Plc    A.  BUNDY,      EVAN
!
HINKHOUSE,
BRANCH;
W. BYLER,
HOGGE,
PARIBAS
                 JONATHAN
            BARCLAYS
              GUILLERMO
           T.B.H.,    A MINOR,
           S.A.; STANDARD
                               BANK BROCK
                                       Plc; BNP
                                   CASTILLO,
                                     K.A.H.,
                                      CHARTEREDA
WILLIAM
MINOR,ROYALM.  CHINN,
          JOSHUA            WALTER
                        LIONEL           L.
                                    HOLLADAY,
BANK;             BANK       OF SCOTLAND
THOMAS,ATKINSON,
SHIRLEY     THOMAS M.CRYSTAL    COE II, HEATHER
N.V.; ROYAL BANK OF SCOTLAND PLC;
N. COE, V.T.C.,
HASTINGS,      TINA  a LOUISE
                        minor, QUENTIN
                                    HOUCHINS   D.
CRÉDIT    AGRICOLE          S.A.; CRÉDIT            Page !1
COLLINS, MELIDA
INDIVIDUALLY,        AND   COLLINS,
                             FOR    THE SIERA
                                           ESTATEN.
AGRICOLE CORPORATE & INVESTMENT
COLLINS,
OF   AARON  SHAWN
              DANIEL       COLLINS,
                            GAUTIER,    MICHAEL A.
BANK;  CREDIT       SUISSE        AG; andDANIEL
                                             BANK
COLLINS, I.C.C.,
GAUTIER,     PATRICIA  a minor,    JOSHUA J.
                             ALEXANDRIA
SADERAT     Plc,
             Case 1:18-cv-12325-UA Document 3 Filed 12/29/18 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
Plaintiffs' Complaint was filed on November 9, 2017 [Doc. No. 1]. On November 9, 2017, a number of
!
Defendants entered into a waiver of service agreement with Plaintiffs. On December 18, 2017, the parties to the
!
waiver of service agreement jointly moved the Court for an order setting a briefing schedule for Defendants'
!
motion to dismiss and the Court entered a briefing schedule [Doc. No. 1]. On March 2, 2018, Defendants filed
!
their Motion to Dismiss and Brief in Support [Doc. Nos. 102-105, 107]. Plaintiffs filed their Response in
!
Opposition on May 2, 2018 [Doc. No. 119] and Surreply on July 2, 2018 [Doc. No. 146]. To date, Defendants'

!
Motion remains pending.

!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The present lawsuit also arises under the Anti-Terrorism Act (18 U.S.C. § 2331 et seq.), as
!
recently amended by the Justice Against Sponsors of Terrorism Act (Pub. L. 114-222, Sept.
!
28, 2016, 130 Stat. 852). Both actions allege that Defendants used the U.S. banking system,
!
in concert with Defendant Bank Saderat Plc, Iran, and its Agents and Proxies, to deliberately
!
evade economic sanctions against Iran for sponsoring terrorism. Both actions seek damages
!
for deaths and serious injuries to hundreds of U.S. nationals in Iraq due to acts of
!
international terrorism, and are brought by virtually the same set of Plaintiffs against the
!
same set of Defendants (the later filed case includes a new group of plaintiffs). Moreover, the
!
claims of relief asserted in the present case arise out of the same terrorist attacks set forth in
!
the earlier filed action. In essence, both actions involve the same acts and instances of
!
!
terrorism, conspiracy, and material support provided by Defendants.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!          s/Jeremy A. Tor                                                       December 29, 2018
Signature: ________________________________________                       Date: __________________!
!
!          Spangenberg Shibley & Liber LLP
Firm:         ________________________________________


                                                  Page !2
